Citation Nr: 0017286	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94 - 22 981	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a compensable rating for postoperative 
residuals of a right inguinale herniorrhaphy.

Entitlement to a compensable rating for postoperative 
ilioinguinal nerve entrapment secondary to a right inguinale 
herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to March 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1992 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

This case was previously before the Board in June 1998, and 
was Remanded to the RO for the assignment of separate ratings 
for the veteran's service-connected postoperative residuals 
of a right inguinale herniorrhaphy and his iliofemoral nerve 
condition secondary to a right inguinale herniorrhaphy.  
Following that action, the RO was to review and reevaluate 
those disabilities.  The requested action has been completed 
in accordance with the Board's instructions, and the case is 
now before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's claims for compensable ratings for his 
service-connected postoperative residuals of a right 
inguinale herniorrhaphy and his postoperative iliofemoral 
nerve entrapment secondary to a right inguinale herniorrhaphy 
are each plausible because the veteran has alleged increased 
severity as to those disabilities. 

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran's service-connected postoperative residuals 
of a right inguinale herniorrhaphy are currently manifested 
by clinical findings of a depressed, tender, and painful 
incisional scar in 1991, in 1996, and in 1997.



4.  The veteran's service-connected postoperative 
ilioinguinal nerve entrapment secondary to a right inguinale 
herniorrhaphy is not surgically correctable, requires nerve 
blocks and the use of a TENS unit, and is currently 
manifested by damage to the ilioinguinal and genitofemoral 
nerves, chronic right groin pain on straining or walking, 
pain in the area of the right inguinal canal sphincter, the 
right upper leg, and the scrotum, hypesthesia over the lower 
one-third of the abdomen and anterior thigh, mildly impaired 
propulsion, absent right Achilles' reflex, sensory 
disturbances and constant pain, possible inflammation of the 
ilioinguinale nerve, and EMG findings of a right lateral 
femoral cutaneous neuropathy, without loss of reflexes or 
muscle atrophy; severe paralysis of the ilioinguinale nerve 
with organic changes characteristic of neuritis are 
demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran's claims for compensable ratings for his 
service-connected postoperative residuals of a right 
inguinale herniorrhaphy and his postoperative ilioinguinal 
nerve entrapment secondary to a right inguinale herniorrhaphy 
are each well grounded because the veteran has alleged 
increased severity as to those disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991);  Proscelle v. Derwinski,  
2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997).  

2.  The schedular criteria for an increased rating of 10 
percent for a postoperative scar residual to a right 
inguinale herniorrhaphy are met.  38 U.S.C.A. §§ 1110, 1131, 
1155, 5107(a), West 1991);  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.2 -4.10, 4.118, Diagnostic Code 7804 (1999).

3.  The schedular criteria for an increased rating of 10 
percent for postoperative ilioinguinal nerve injury secondary 
to a right inguinale herniorrhaphy are met.  38 U.S.C.A. 
§§ 1110, 1131, 1155, 5107(a), West 1991);  38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.2 -4.10, 4.123, 4.124a, 
Diagnostic Codes 8530, 8630 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  The Board further finds that the facts 
relevant to the issues on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claims has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran, that he has declined a 
personal hearing, and that he underwent comprehensive VA 
neurologic or general medical examinations in connection with 
his claims in March 1991, in January 1997, and in February 
1999.  On appellate review, the Board sees no areas in which 
further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's right 
inguinal herniorrhaphies with ilioinguinal nerve disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the most current evidence 
of record is not adequate for rating purposes.  Moreover, the 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to that disability.  However, the record 
shows that this claim arose in 1992, and the Board will 
review all medical evidence which bears upon the disabilities 
at issue during the period beginning one year prior to the 
date of receipt of the veteran's claim.  

The veteran's service medical records show that during active 
service, he was found to have a recurrence of a pre-service, 
previously operated right inguinal hernia.  He was discharged 
from service, and underwent a right inguinale herniorrhaphy 
at the 

VA Hospital, Cleveland, Ohio, in June 1952.  Service 
connection for a postoperative scar, residual to a right 
inguinale hernia, was granted by rating action of November 
1962, and a noncompensable rating was assigned.  A subsequent 
rating decision of August 1985 denied a compensable rating 
for that disability and that decision became final. 

On October 15, 1990, the veteran requested an increased 
rating evaluation for his postoperative residuals of a right 
inguinale hernia, submitting VA outpatient medical records of 
recent treatment for such disability.  

VA outpatient medical records dated in February 1990 show 
that the veteran was seen with complaints of right groin pain 
of several years' duration, worsened when walking.  
Examination revealed a palpable defect, without evidence of 
incarceration.  The findings were positive for an indirect 
inguinale hernia, and surgical consultation was recommended.  
In April and May 1990, the veteran was seen for complaints of 
pain in the right inguinale area of long duration, and 
received a Xylocaine block of the genitofemoral nerve [sic].  
Entries in June and July 1990 show that the veteran reported 
the recurrence of groin pain after the effect of the 
injections had worn off.  The assessment was postoperative 
neuralgia at the ilioinguinal nerve, believed to be secondary 
to entrapment at the operative site.  The veteran continued 
to be seen on a regular basis, with no findings of recurrence 
of right inguinale hernia, but consistent diagnoses of 
postoperative neuralgia due to entrapment of the ilioinguinal 
nerve.  

A VA outpatient surgical consultation in August 1990 
disclosed two healed herniorrhaphy scars, with no evidence of 
recurrence of hernia.  The consulting surgeon recommended 
that the veteran have follow-up in the anesthesia clinic for 
pain control, and entries in September 1990 show that the 
veteran had been prescribed Pamelor, 75 mgs. each night, by 
the VA anesthesiologist for relief of chronic right inguinale 
hernia pain due to nerve entrapment syndrome.  The diagnosis 
was chronic right inguinale hernia pain secondary to surgery 
with entrapped nerve, and continuation of nerve blocks was 
considered an option.  In 

November 1990, the veteran was shown to be taking 
Nortriptyline for pain, and a series of ilioinguinal nerve 
block injections was initiated.  The diagnosis was right 
groin pain status post herniorrhaphy, with scheduled 
diagnostic block.  It was recommended that the veteran be 
referred to the University of Michigan pain clinic for a 
multidisciplinary approach to pain syndrome.  VA outpatient 
records dated in March 1991 show that the veteran obtained 
some relief for his postoperative right inguinale pain 
through use of a TENS unit, and it was recommended that he 
continue the use of that device indefinitely.  

A report of special VA surgical examination, conducted in 
March 1991, cited the veteran's complaint of pain in the 
right medial groin on bowel movements or when straining.  It 
was noted that the veteran was seen at Wade Park in 1980 for 
pain and a questionable hernia, and again in November 1990 
for pain in the right groin, requiring injections.  
Examination revealed two scars above the right groin, 
slightly depressed and tender in its medial aspect, with 
numbness to pinprick in the region above and below the scar.  
There was noted to be considerable numbness in the area.  
Digital probing of the inguinale area revealed a large 
widened area and a questionable impulse was felt.  The 
diagnosis was postoperative right inguinale hernia, with 
possible early recurrence, and possible nerve damage in the 
groin area.  

A rating decision of June 1991 reevaluated the veteran's 
postoperative residuals of a right inguinale hernia as right 
herniorrhaphy with peripheral nerve injury, evaluated as 
noncompensably disabling.  The veteran initiated an appeal of 
that decision, but subsequently failed to submit a timely 
Substantive Appeal (VA Form 9), and his appeal lapsed.  

VA outpatient treatment records from the physical therapy 
clinic show that the veteran was seen in July 1992, and it 
was noted that he wore a TENS unit for relief of pain 
secondary to a right herniorrhaphy rather than back pain.  He 
was admitted to the VAMC, Brecksville, in September 1992 for 
right groin pain, back problems and "nerves."  



VA outpatient treatment records dated in August 1992 show 
that the veteran was seen in the surgical clinic for 
reevaluation of his right inguinale hernia pain.  A report of 
surgical consultation in August 1992 revealed no evidence of 
a recurrent hernia, while his chronic right groin pain was 
attributed to "nerve entrapment and not surgically 
correctable at this time."  

On October 30, 1992, the veteran undertook to reopen his 
claim for benefits which included a compensable rating for 
his postoperative residuals of a right herniorrhaphy, citing 
multiple nerve injections due to nerve entrapment of the 
right groin area.  

A rating decision of December 1992 denied a compensable 
evaluation for the veteran's postoperative residuals of a 
right inguinale herniorrhaphy with peripheral nerve injury, 
and the veteran appealed that determination.  

VA outpatient treatment records dated in February and March 
1993 show that the veteran complained of chronic pain in the 
right groin and right thigh secondary to nerve damage from 
prior right hernia repairs.  He continued to take 
Nortriptyline for control of right groin/thigh pain.  The 
assessment was possible peripheral neuropathy of the right 
lower extremity.  Electromyography (EMG) and nerve conduction 
velocity studies conducted in March 1993 revealed the absence 
of a lateral femoral cutaneous response on the right, with a 
positive response on the left, indicative of a right lateral 
femoral cutaneous neuropathy thought to be related to the 
veteran's history of herniorrhaphy on the right.  In July 
1993, the veteran was seen for complaints of pain in the 
right groin despite the use of a TENS unit.  The assessment 
was chronic right groin pain.

VA outpatient treatment records dated in June 1994 show that 
the veteran complained of increasing right groin pain.  The 
diagnosis was chronic right groin pain, and he was referred 
for a surgical consultation.  The report of that consultation 
is not available, but was cited in a January 1995 treatment 
note as reflecting "nerve 

entrapment" and a referral to the pain clinic.  The 
assessment included chronic right groin pain with positive 
EMG.  In July 1995, he was referred for another evaluation of 
the cause of his continuing right groin pain.  The diagnosis 
in September 1995 was right inguinale pain.  Similar 
complaints were cited in July 1996, and pain in the upper 
anterior right thigh was noted in August and September 1996.  
In October 1996, his groin pain was attributed to his hernia 
surgeries.  In November 1996, the veteran complained of right 
groin pain on straining or walking, and it was noted that he 
continued to take Trazadone, 100 mgs. at night, for groin 
pain.  He had well-healed incisional scars in the right groin 
area with palpable scar tissue, without evidence of recurrent 
hernia.  The diagnosis was right groin pain with palpable 
scar tissue and pain secondary to nerve entrapment.  He was 
given an ilioinguinal nerve block with Lidocaine, and 
referred to the pain clinic.  

A report of VA peripheral nerves examination, conducted in 
January 1997, cited the veteran's history of two right 
inguinale herniorrhaphies, with subsequent constant right 
inguinale pain, varying in intensity but worsened on walking.  
On examination, the veteran had pain in the area of the right 
external inguinale canal sphincter, the leg and adjacent 
scrotum, with tenderness to palpation.  Hypesthesia was found 
over the lower one-third of the abdomen and the right 
anterior and lateral leg in the proximal one-third of the 
thigh, while the right medial and lower leg, the right medial 
foot and the dorsum of all the right toes were hypesthetic.  
The left lateral thigh and left lateral lower leg were also 
hypesthetic.  Propulsion was mildly impaired, balance was 
normal, and he stood on heels and toes with adequate 
strength.  Active movement against resistance was normal in 
upper and lower extremities.  Patellar reflexes were 2+, 
bilaterally, while Achilles' reflex was absent on the right 
and 2+ on the left.  The diagnosis was residual of two 
herniorrhaphies, complicated by damage to the ilioinguinal 
and genitofemoral nerves.  

VA outpatient treatment records dated in June 1997 noted 
complaints of constant pain in the right groin and right leg, 
with numbness and weakness, worsened with walking.  
Examination revealed pain along the incisional scars in the 
groin area, with no evidence of current hernia, and chronic 
right groin pain was diagnosed.  In 

July and August 1997, the diagnosis was right groin pain 
secondary to nerve entrapment.  

A Board decision and remand of June 1998 directed the RO to 
separately rate and reevaluate the veteran's service-
connected postoperative residuals of a right inguinale 
herniorrhaphy and his iliofemoral nerve disability secondary 
to right inguinale herniorrhaphy.  

A report of VA abdominal examination, conducted in February 
1999, cited the veteran's history of two herniorrhaphies, 
with ilioinguinal nerve blocks in 1990 providing temporary 
relief.  The veteran complained of constant right groin pain, 
worsened on walking.  Examination revealed two well-healed, 
nontender surgical scars in the right groin area; tenderness 
on palpation of the medial aspect of the groin, with no 
bulging on coughing, and no evidence of current hernia.  The 
diagnosis was postoperative residuals of right 
herniorrhaphies.  

A report of VA peripheral nerves examination, conducted in 
February 1999, cited the veteran's history of two right 
inguinale herniorrhaphies, with intermittent right inguinale 
pain, relieved by lying down.  On examination, the veteran 
had point tenderness medial to the femoral artery in 
approximately the mid-inguinale region, without change in 
sensation in the groin area.  The diagnosis was inguinale 
pain secondary to herniorrhaphy with possible inflammation of 
the iliofemoral nerve.  

A rating decision of October 1999 granted separate ratings 
for postoperative residuals of a right herniorrhaphy and for 
an iliofemoral [sic] nerve disability secondary to 
herniorrhaphy, each evaluated as noncompensably disabling.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  

Compensable Rating for Postoperative Residuals of Right 
Inguinale Herniorrhaphy

The veteran's service-connected postoperative residuals of a 
right inguinale herniorrhaphy are currently rated as 
inguinale hernia and assigned a noncompensable evaluation 
under the provisions of  38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7338 (1999).  However, the veteran is not 
currently shown to have an inguinale hernia, which is 
required under that diagnostic code, and the record shows 
that the most disabling manifestation of his right inguinale 
hernia is the incisional scar from the hernia repair 
performed at a VA medical facility in June 1952.  

The evidence in this case discloses that a special VA 
surgical examination in March 1991 revealed two scars above 
the right groin, the most recent being slightly depressed and 
tender in its medial aspect.  In November 1996, the veteran 
complained of right groin pain on straining or walking, and 
it was noted that he continued to take Trazadone, 100 mgs. at 
night, for groin pain.  Examination showed that he had well-
healed incisional scars in the right groin area with palpable 
scar tissue.  VA outpatient treatment records dated in June 
1997 noted complaints of constant pain in the right groin, 
and examination revealed pain along the incisional scars in 
the groin area, with no evidence of current hernia, and 
chronic right groin pain was diagnosed.  The record further 
shows consistent complaints of pain in the right groin area 
since the veteran's right inguinale hernia surgery.  

Scars which are superficial, tender and painful on objective 
demonstration will be rated as 10 percent disabling under  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7804 (1999).  The 
10 percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of the finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  Other scars will be rated based on the 
limitation of function of part affected under Diagnostic Code 
7805 (1999). 

The Board finds that the veteran is entitled to a separate 
rating for a postoperative scar residual to herniorrhaphy, 
and that such disability is entitled to a 10 percent rating 
based upon clinical findings of a depressed, tender, and 
painful incisional scar in 1991, in 1996, and in 1997.  Based 
upon the medical evidence and the foregoing law and 
regulations, the Board finds that the veteran is entitled to 
assignment of a separate 10 percent rating for a right 
herniorrhaphy scar.  To the extent indicated, that portion of 
the appeal is granted.

Compensable Rating for Postoperative Ilioinguinal Nerve 
Entrapment Secondary to Right Inguinale Herniorrhaphy

The evidence in this case discloses that in April and May 
1990, the veteran received a Xylocaine block of the 
genitofemoral nerve [sic], but reported the recurrence of 
groin pain after the effect of the injections had worn off.  
The assessment was postoperative neuralgia at the 
ilioinguinal nerve due to entrapment of the ilioinguinal 
nerve.  In September 1990, the veteran was prescribed 
Pamelor, 75 mgs. each night, by a VA anesthesiologist for 
relief of chronic right inguinale hernia pain due to nerve 
entrapment syndrome, and the diagnosis was chronic right 
inguinale hernia pain secondary to surgery with entrapped 
nerve.  In November 1990, the veteran was shown to be taking 
Nortriptyline for pain, and a series of ilioinguinal nerve 
block injections was initiated.  

A special VA surgical examination in March 1991 disclosed 
numbness to pinprick in the region above and below the right 
inguinale herniorrhaphy scars and considerable numbness in 
the area.  The diagnosis was postoperative right inguinale 
hernia, with possible nerve damage in the groin area.  A 
report of surgical consultation in August 1992 attributed the 
veteran's chronic right groin pain to "nerve entrapment . . 
. not surgically correctable at this time."  VA outpatient 
treatment records dated in February and March 1993 show that 
the veteran complained of chronic pain in the right groin and 
right thigh secondary to nerve 

damage from a prior right hernia repair, and EMG and nerve 
conduction velocity studies revealed the absence of a lateral 
femoral cutaneous response on the right, indicative of a 
right lateral femoral cutaneous neuropathy attributed to the 
veteran's history of herniorrhaphy on the right.  In November 
1996, the veteran was again given an ilioinguinal nerve block 
with Lidocaine for pain secondary to nerve entrapment and was 
referred to the pain clinic.  A report of VA peripheral 
nerves examination in January 1997, cited pain in the area of 
the right external inguinale canal sphincter, the leg and 
adjacent scrotum, with tenderness to palpation.  Hypesthesia 
was found over the lower one-third of the abdomen and the 
right anterior and lateral leg in the proximal one-third of 
the thigh.  The diagnosis was residual of two 
herniorrhaphies, complicated by damage to the ilioinguinal 
and genitofemoral nerves.  On VA peripheral nerves 
examination in February 1999, the veteran had point 
tenderness medial to the femoral artery in approximately the 
mid-inguinale region, without findings of change in sensation 
in the groin area.  

Peripheral neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  See nerve involved for diagnostic 
code number and rating. The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. Part 4, § 4.123 (1999).

Peripheral neuralgia characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  See nerve involved 
for diagnostic code number and rating.  Tic douloureux, or 
trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. Part 4, § 4.124 (1999).

The term "incomplete paralysis," with diseases of the 
peripheral nerves and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  

The veteran's service-connected postoperative ilioinguinal 
nerve entrapment secondary to a right inguinale herniorrhaphy 
is currently assigned a noncompensable evaluation under the 
provisions of  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 
8530 (1999), based upon mild to moderate paralysis of the 
ilioinguinal nerve.  A compensable evaluation requires a 
showing of severe to complete paralysis of the ilioinguinal 
nerve.  

The evidence in this case discloses more than mild to 
moderate paralysis of the ilioinguinal nerve.  Rather, the 
evidence shows that the veteran's service-connected 
postoperative ilioinguinal nerve entrapment secondary to a 
right inguinale herniorrhaphy is not surgically correctable, 
requires nerve blocks and the use of a TENS unit, and is 
currently manifested by damage to the ilioinguinal and 
genitofemoral nerves, chronic right groin pain on straining 
or walking, pain in the area of the right inguinal canal 
sphincter, the right upper leg, and the scrotum, hypesthesia 
over the lower one-third of the abdomen and anterior thigh, 
mildly impaired propulsion, absent right Achilles' reflex, 
sensory disturbances and constant pain, possible inflammation 
of the ilioinguinale nerve, and EMG findings of a right 
lateral femoral cutaneous neuropathy, without muscle atrophy.  
In particular, the evidence does not show that the deficits 
resulting from the veteran's damage to the ilioinguinale and 
genitofemoral nerve, with ilioinguinal nerve entrapment, are 
wholly sensory.  Thus, the resulting impairment is not 
limited to mild, or at most, the moderate degree of 
disability available under Diagnostic Code 8530, which 
warrants a noncompensable evaluation.  

Instead, the Board finds that the manifestations of the 
veteran's service-connected inguinale nerve entrapment 
secondary to a right herniorrhaphy warrant assignment of a 10 
percent evaluation based on peripheral neuritis characterized 
by pain in the area of the right inguinal canal sphincter, 
the right upper leg, and the scrotum, hypesthesia over the 
lower one-third of the abdomen and anterior thigh, mildly 
impaired propulsion, sensory disturbances, an absent right 
Achilles' reflex, possible inflammation of the ilioinguinal 
nerve, EMG findings of a right lateral femoral cutaneous 
neuropathy, and constant pain, at times excruciating, 
productive of severe paralysis of the inguinal nerve under  
38 C.F.R. Part 4, § 4.123 (1999).  As the manifestations of 
the veteran's current neuritis stemming from his ilioinguinal 
nerve entrapment are not wholly sensory, but are 
characterized by evidence of organic changes described in  
38 C.F.R. Part 4, § 4.123 and findings of sensory 
disturbances and constant pain, at times excruciating, those 
manifestations warrant a 10 percent rating for severe but not 
complete neuritis under  38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8630.  

Based upon the foregoing, an increased rating of 10 percent 
for the veteran's service-connected postoperative 
ilioinguinal nerve entrapment secondary to right inguinale 
herniorrhaphy is warranted.  

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable due to his service-
connected disabilities.  Further, the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. § 3.321(b)(1) or Part 4, 
§ 4.16(b) (1999) are potentially applicable.  There is no 
competent medical evidence in the record stating that the 
veteran is unemployable due to service-connected disability, 
or that vocational rehabilitation is infeasible, and the 
veteran has not testified that he is unable to obtain 
employment due to service-connected disability.  Nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet.App.  218, 
227 (1995).  Accordingly, the Board will not address the 
issues of benefit entitlement under the provisions of  
38 C.F.R. § 3.321(b)(1) or Part 4, § 4.16(b) (1999).  

ORDER

An increased rating of 10 percent for a postoperative scar 
residual to a right inguinale herniorrhaphy is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An increased rating of 10 percent for postoperative 
ilioinguinal nerve entrapment secondary to right inguinale 
herniorrhaphy is granted, subject to controlling regulations 
governing the payment of monetary benefits.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

